Citation Nr: 0727935	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disability.

2.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In October 2005, the veteran 
testified at a personal hearing before the undersigned.  The 
Board remanded the claims in June 2006 for additional 
development.

In February 2007, the Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) detailing 
development taken subsequent to the Board remand and informed 
the veteran that he had a period of 60 days within which to 
submit additional evidence or information.  In March 2007, 
the veteran indicated that he had additional evidence to 
submit and requested that VA wait the full 60 day period 
before returning his case to the Board.  That 60 day period 
has expired and the veteran has not submitted any additional 
evidence.  

In connection with the March 2007 request, the veteran 
submitted a statement from an individual who said he had 
known the veteran for more than fifty years and had been told 
by the veteran that he received in injury in service and was 
seeking compensation for that injury.  This individual said 
that during high school, the veteran was in excellent 
physical condition, but after discharge from service, this 
person noticed that the veteran's health seems to have 
declined.  The individual concluded by requesting that any 
request for assistance from the veteran be looked upon 
favorably.  

The RO has not considered this evidence, and the veteran has 
not signed a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304(c) (2006).  The veteran's claim of service 
connection is not one of direct incurrence, rather it is for 
secondary service connection.  Thus, the recently submitted 
statement does not have a bearing on the questions of whether 
the veteran's claimed depression is related to a service-
connected disability or whether the veteran's service-
connected disabilities prevent him from working.  The 
statement is not pertinent and is thus not additional 
evidence for which a written waiver would be required.  Id.  


FINDINGS OF FACT

1.  The veteran's current depression did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's service or a service-connected 
disability.  

2.  The veteran is service-connected for ilioinguinal nerve 
entrapment due to right inguinal herniorrhaphy, currently 
evaluated as 10 disabling.

3.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection 
depression, on a direct basis and as secondary to a service-
connected disability, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006). 

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a letter dated in November and December 2003, prior to the 
rating action on appeal, VA notified the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
his possession.  The veteran has not alleged any prejudice as 
a result of the untimely notification, nor has any been 
shown.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims are is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and obtained medical opinions as to the etiology 
of claimed depression and the relationship between the 
veteran's service-connected disability and his ability to 
work.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Background

Service medical records are negative for any findings, 
complaints or diagnoses of a psychiatric condition.  

Postservice treatment records include a September 1968 note 
from private physician noting that veteran's primary 
complaint was of back pain.  The physician observed that the 
veteran "probably has" mild osteoarthritis of the 
sacroiliac joint and lower lumbar spine and "some anxiety 
and depression."  

At a June 1982 VA examination, the veteran denied any history 
of psychiatric problems. 

A December 1997 VA treatment note included a diagnosis of 
anxiety/depression secondary to several concerns, including 
the recent death the veteran's father and financial concerns 
about his child going to college. 

A December 2003 chart entry noted the veteran's report that 
he suffered from depression because he is unable to work. 

A December 2003 VA initial treatment plan included a 
psychiatric diagnosis of depressive disorder, not otherwise 
specified.  The veteran's chief concerns were noted as 
"having some problems and frustrated with VA."  The veteran 
reported his "injury" was causing him pain and he felt VA 
was not compensating him.  In February 2004, the diagnosis 
was recorded as adjustment disorder.  In April 2004, the 
diagnosis was depression.  In June, July and August 2004, the 
diagnosis was noted as depression due to medical problems.  
In September and November 2004 chart entries, the assessment 
was that of depression due to chronic pain.

VA treatment records dated in July and August 2006 include 
the veteran's continued complaints of depression, but no 
comments on the etiology of the condition.  

Pursuant to the Board remand, the veteran was afforded a VA 
examination in July 2006, which included a thorough review of 
the claims folder.  The veteran reportedly had been depressed 
since the 1980s, but had only begun receiving treatment 
recently.  The examiner noted that the veteran was vague 
regarding the specific symptoms he experiences and did "not 
know[] what symptoms to report."  The examiner noted records 
of complaints of anxiety and depression in December 1997, 
which the veteran related to physical problems that he 
reported occurred during service.  The examiner noted that 
the veteran relates his depression to the inguinal hernia and 
subsequent repair, but there was no clear evidence to support 
major disability related to the hernia.  

During mental status examination, the veteran was noted to be 
a very poor historian in that he could give very detailed 
history about things related to his hernia and specific 
events that have happened throughout his life, but could not 
give any clear history regarding any progression or onset of 
depressive-type symptoms.  The diagnoses included rule out 
malingering versus depressive disorder not otherwise 
specified.  The examiner opined that there is no clear 
evidence of major mental illness, but there is evidence of 
seeking compensation for military benefits and the veteran 
may be consciously attempting to be diagnosed as depressed to 
gain financial benefit.  The examiner further commented that 
there may be some depression related to his physical 
condition, although "there is no correlation between the 
onset of his depression and anything that has to do with 
inguinal hernia repair.....It is less likely than not that he 
has any psychiatric illness that is service connected."    

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal. 

The veteran contends that service connection is warranted for 
depression, as secondary to a service-connected disability.  
The veteran's only service-connected disability is 
ilioinguinal nerve entrapment due to right inguinal 
herniorrhaphy, currently evaluated as 10 disabling.  

The only evidence linking the veteran's currently diagnosed 
depression to service is the veteran's own assertion.  As a 
layperson he is not competent to offer medical evidence of 
the etiology of his current disorder.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board finds no evidence of the claimed psychiatric 
condition during service or as a result of service.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  Thus, 
the Board finds no medical opinion or showing of chronicity 
to link the veteran's claimed psychiatric condition to 
service.  

The July 2006 VA examination specifically addressed the claim 
and includes the examiner's opinion that there is no 
relationship between the service-connected ilioinguinal nerve 
entrapment due to right inguinal herniorrhaphy and 
depression.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for depression must be denied.

TDIU Claim

The veteran contends that he is entitled to a TDIU.  
According to his application for TDIU, the veteran last 
worked full-time in 1994, as an electrician's helper.  He 
also reported having graduated from high school and attended 
2 years of college.  A February 2004 statement from the 
veteran's former employer confirms that he last worked for 
that company in August 1994.

At the October 2005 hearing, the veteran testified that he 
was fired from his job as an electrical helper because the 
pain associated with his service-connected hernia disability 
made it impossible to wear an electrical belt.  He further 
testified that he attempted to find employment elsewhere but 
"[t]hey just didn't hire me."

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of  
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  The only service-connected disability is 
ilioinguinal nerve entrapment due to right inguinal 
herniorrhaphy, currently evaluated as 10 disabling.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases were the scheduler criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321.  Such cases are submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  In this case, the RO denied consideration of 
the veteran's TDIU on an extraschedular basis in the March 
2004 rating decision, concluding that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement.

The Board agrees that the record does not support a 
conclusion that there are any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.  See 38 C.F.R. § 3.321(b)(1).  There has 
been no indication that VA's Rating Schedule for disabilities 
is insufficient or inadequate to assign ratings for the 
veteran's service-connected disability.  

Although the veteran has asserted that he cannot work because 
of his service-connected disability, the Board finds no 
objective medical evidence that his ilioinguinal nerve 
entrapment alone would render him unemployable.  The veteran 
has provided no evidence or information to support his claim 
of entitlement to TDIU, and the record does not support his 
contention.

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability.  The assignment of a rating 
evaluation is itself recognition of industrial impairment.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

There is, however, no medical evidence of record supporting 
the veteran's statements that he is unable to work solely as 
a result of his service-connected disability.  The report of 
a January 2004 VA peripheral nerve examination included the 
veteran's complaints of numbness and a diagnosis of 
peripheral neuropathy, predominantly sensory, involving the 
right ilioinguinal nerve.  The July 2006 VA examination 
report included the examiner's opinion that the veteran may 
be attempting to malinger to obtain benefits; it did not 
establish that the veteran was unemployable.  

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the veteran.  To the contrary, the preponderance of the 
evidence is against the veteran's claim that his service-
connected disability renders him unable to obtain or retain 
substantially gainful employment.  There is no medical 
evidence of record indicating that the veteran is 
unemployable as a result of his service-connected disability.  
Accordingly, entitlement to a TDIU is not warranted and the 
appeal as to this issue must be denied. 



ORDER

Service connection for depression, claimed as secondary to 
service-connected disability, is denied.

Entitlement to a TDIU is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


